UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1529


In Re:   JAMES G. BLAKELY, a/k/a Jimmy G. Blakely,

                Petitioner.




     On Petition for Writ of Mandamus.       (4:10-cv-03280-MBS)


Submitted:   August 24, 2011             Decided:   September 13, 2011


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James G. Blakely, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James    G.    Blakely    petitions              for   a   writ       of    mandamus

seeking an order compelling the district court to provide him

with copies of documents filed in his prior 28 U.S.C. § 2254

(2006) proceedings.           We conclude that Blakely is not entitled to

mandamus relief.

              Mandamus relief is a drastic remedy and should be used

only    in   extraordinary        circumstances.                Kerr     v.    United       States

Dist.    Court,       426    U.S.     394,        402    (1976);         United         States    v.

Moussaoui,     333     F.3d    509,    516-17           (4th    Cir.     2003).           Further,

mandamus relief is available only when the petitioner “has a

clear   and    indisputable         right     to       the     relief     sought.”          In   re

Braxton, 258 F.3d 250, 261 (4th Cir. 2001).

              Blakely       has     failed        to     demonstrate           a        clear    and

indisputable right to the relief sought.                             Accordingly, although

we   grant    leave     to    proceed        in    forma        pauperis,          we    deny    the

petition for writ of mandamus.                     We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                              PETITION DENIED




                                              2